Citation Nr: 1236780	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a lumbar spine condition, claimed as a back condition.

4.  Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from March 1972 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claims for service connection for a left knee condition, a right knee condition, a back condition and a bilateral foot condition.

A review of the Virtual VA processing system VA treatment notes dated through April 2009.

The Veteran requested a RO (Travel Board) hearing in an October 2010 substantive appeal and such a hearing was scheduled in April 2012.  He contacted the RO the day of his scheduled hearing and informed them that he was not able to attend the hearing due to car trouble.  This hearing was then rescheduled for July 2012.  However, the Veteran failed to appear for the rescheduled hearing without an explanation.  His request for a hearing is therefore deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The evidence of record does not establish a nexus between the Veteran's left knee disability and service.

2.  The evidence of record does not establish a nexus between the Veteran's right knee disability and service.

3.  The evidence of record does not establish a nexus between the Veteran's lumbar spine disability and service.

4.  The Veteran does not suffer from a currently diagnosed bilateral foot disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection a bilateral knee condition, a back condition and a bilateral foot condition in an August 2008 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claims.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, various private treatment records and the VA treatment records have been obtained.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.     § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.   

The Board notes that the Veteran has not been afforded a VA examination with regard to the instant claims.  As detailed below, the clinical evidence of record does not indicate a possible   relationship between the Veteran's bilateral knee conditions, back condition and bilateral foot conditions and his service.  The clinical evidence also does not establish a continuity of symptomology with regard to these disabilities.  The Veteran's assertion of a relationship between these disabilities and service is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.)  In addition, the evidence of record does not establish a currently diagnosed bilateral foot disability.  As the record does not shown a current disability that may be related to service for these claims, a VA examination is not required. 

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Knee Condition Claims

A January 1972 service entrance examination was negative for any relevant abnormalities and the Veteran denied a "trick" or locked knee in an accompanying Report of Medical History (RMH).  In February 1975, the Veteran reported dislocating his right patella in 1969 or 1970 while playing football and that it had reduced by itself.  Since that time, he has had about 25 "episodes," including four to five times in the last two weeks.  A diagnosis of a recurrent right patella dislocation was made.

An October 1977 service discharge examination was negative for any relevant abnormalities.  In an accompanying RMH, the Veteran reported a "trick" or locked knee, that his right knee gave way in 1974, that it was treated with an ace wrap with good results and that he has had no problems since that time.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any knee disability.

A May 2001 private treatment note reflected the Veteran's complaints of knee pain and swelling the day after being involved in an automobile accident; this accident had occurred about one week ago.  An impression of a knee strain was made.  An accompanying X-ray revealed some mild degenerative arthritis but was negative for an acute fracture, malalignment or intrinsic bony abnormalities.

A June 2001 private operative report noted postoperative diagnoses of a right knee complex tear posterior half medial meniscus, Grade 3 chondral damage medial femoral condyle and Grade 3 chondrol damage of the patellofemoral joint (patella and trochlear groove).

An October 2008 VA Magnetic Resonance Imaging (MRI) scan indicated that the Veteran had been experiencing left knee pain and instability for approximately 10 months.

An April 2009 VA right X-ray revealed moderate osteoarthritis and indicated that the reason for the study was "vr knee scope 15 yr ago."  An April 2009 left knee X-ray revealed typical early degenerative joint changes and small knee effusion.

In a June 2009 substantive appeal, the Veteran wrote that he was treated for these conditions during service and that he currently suffered from the same conditions as he was treated for during service.

A November 2009 private treatment note reflected the Veteran's reports of knee pain since March 2004.  A diagnosis of a left knee meniscal tear was noted.

The Veteran has a current disability as he has been diagnosed with a left and right knee disability.  In order for these disabilities to be recognized as service connected, the medical evidence of record must establish a link between these conditions and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's service treatment records were negative for any complaints, treatments or diagnoses related to a left knee disability.  An October 1977 service discharge examination found the Veteran's knees to be normal and reflected his reports that he had "no problems" with his right knee following a 1974 incident in which it gave way. The clinical evidence is negative for a right knee disability until 2001, more than 24 years after service, and a left knee disability until 2009, more than 32 years after service.  No opinion suggesting a nexus between the Veteran's bilateral knee disabilities and service has been submitted.

The Veteran has generally alleged a continuity of symptomology with regard to his bilateral knee disabilities.  However, his service treatment records do not reflect any reports of left knee symptoms and he reported that he did not have any illness or injury other than those disclosed in his October 1977 RMH.  He reported left knee pain and instability that had been present for approximately 10 months in October 2008.  As for his right knee, he reported that his symptoms had resolved following a 1974 incident in an October 1977 service discharge examination and RMH.  In May 2001, he reported right knee pain and swelling following an automobile accident the previous week.  He reported left knee pain since March 2004 in a November 2009 private treatment note.  In addition, the April 2009 VA X-ray suggests that the Veteran underwent arthroscopic surgery on his right knee in approximately 1994.  In light of these statements and the clinical evidence, the Veteran's statements regarding a continuity of symptomology related to his bilateral knee disabilities are deemed to not be credible.

The Veteran is not competent to opine as to the etiology of his current left and right knee disabilities as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his bilateral knee disabilities and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between bilateral knee disabilities and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A.           § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b).  In this case there is no evidence that arthritis was manifested to a compensable degree prior to the initial assessment of left knee degenerative joint disease in 2009 and right knee degenerative changes in 2001.

As the evidence is against finding a nexus between a left or right knee disability  and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Lumbar Spine Condition Claim

A January 1972 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying RMH.  An October 1977 service entrance examination was also negative for any relevant abnormalities.  An accompanying RMH reflected the Veteran's reports of recurrent back pain, specifically intermittent low back pain since 1976, that no treatment had been required and that it had not interfered with duty.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any back disability.

A March 2008 VA treatment note reflected the Veteran's reports that he had slipped on ice and fallen on his back about one year ago and that he has had back pain and numbness since that time.  An assessment of back pain with lower extremity cramps and complaints of numbness in the right great toe was made.

An October 2008 VA lumbar MRI scan also reflected the Veteran's reports of lower back pain, frequent bilateral leg cramping and great toe numbness following a fall on his back approximately one year ago.

An April 2009 VA lumbar X-ray revealed narrowed disc at L4-5 and L5-S1 as well as some spondylosis in the lower dorsal spine.

A November 2009 private treatment note reflected the Veteran's reports of back pain since March 2008.  A diagnosis of degenerative disc disease of the spine at L5-S1 was made.

The Veteran has a current disability as he has been diagnosed with a lumbar spine disability.  In order for this disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

No such evidence has been received.  An October 1977 service discharge examination found the Veteran's back to be normal and reflected his subjective reports that he had intermittent low back pain since 1976.  The clinical evidence is negative for a lumbar spine disability until 2008, more than 30 years after service, and following a reported fall on ice.  No opinion suggesting a nexus between the Veteran's lumbar spine disability and service has been submitted.

The Veteran has generally alleged a continuity of symptomology for his lumbar spine disability.  However, an October 1977 service discharge examination found his back to be normal.  A March 2008 private treatment note reflected his reports that he had back pain for one year after falling on ice and an October 2008 VA MRI scan also reflected his reports of such symptoms following a fall that occurred one year ago (i.e. 2007).  He reported back pain since March 2008 in a November 2009 private treatment note.  The Veteran's statements regarding a continuity of symptomology related to his lumbar spine disability are therefore deemed to not be credible.

The Veteran is not competent to opine as to the etiology of his current lumbar spine disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his lumbar spine disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau, supra; Barr, supra; Woehlaert, supra.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his lumbar spine disability and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A.           § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b).  In this case there is no evidence that arthritis was manifested to a compensable degree prior to the initial assessment of degenerative disc disease in 2009.

As the evidence is against finding a nexus between a lumbar spine disability and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Bilateral Foot Condition Claims

A January 1972 service entrance examination found secondary pes planus, not considered disabling (NCD), but was otherwise negative for any relevant abnormalities.  The Veteran denied foot trouble in an accompanying RMH.  An October 1977 service discharge examination was negative for any relevant abnormalities.  An accompanying RMH reflected the Veteran's subjective reports of foot trouble due to his shoes hurting his feet; the specific nature of such foot trouble was not detailed.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any foot disability.

An April 2009 right foot X-ray revealed a couple of small spurs in the calcaneal and talus with questionable hammertoe configuration two through five but was otherwise normal.

An undated VA problem list contained an assessment of foot pain.

The Veteran filed the instant claim in July 2008.  Although the Veteran has complained of generalized pain in his feet, such symptoms do not constitute a disability for which service connection can be granted without a diagnosed or identifiable underlying malady or condition.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). The clinical evidence of record also does not document treatment, complaints or diagnoses related to a bilateral foot disability during the appellate period.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In the absence of a current disability, there can be no valid claim. 

There is no competent evidence of a bilateral foot disability during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the evidence of record is negative for a current diagnosis related to this claimed disability, service connection cannot be granted and the claim must be denied.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a lumbar spine condition is denied.

Entitlement to service connection for a bilateral foot condition is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


